DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered. 
 Response to Arguments
Applicant’s arguments, see pages 25-28 of Applicant’s Response, filed 12/01/2020, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections have been withdrawn. 
Applicant’s arguments, see pages 20-21 of Applicant’s Response, filed 12/01/2020, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see pages 21-25 of Applicant’s Response filed 12/01/2020, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 40-42, 44, 54-56, 58, 68-70, 72, 81-83, 85, 94-96, 98, 107-109, and 111 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-36, 43, 45-50, 57, 59-64, 71, 73-77, 84, 86-90, 97, 99-103, and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (U.S. Patent No. 9,256,852; hereinafter "Milly") in view of Gillen et. al. (U.S. PG Pub. No. 20140180959; hereinafter "Gillen") further in view of Fee  et. al. .
As per claim 31, with respect to the following limitation:
A method for delivery notification using a wireless node network having at least an ID node, a courier master node, a mobile delivery point master node, and a server, the method comprising:
 Milly teaches an autonomous vehicle which conducts a logistics transaction related to a package. (Milly: abstract, Fig. 5) Milly further teaches that the vehicle may be node-enabled. (Milly: Figs. 7, 9, col. 6 lines 48-55, col. 7 lines 6-22, col. 9 lines 29-50) Myllymaki teaches that the vehicle may comprise a master node in the form of one or more computing devices which comprise a processing unit and a memory coupled thereto which stores code for execution by the processing unit to perform the functions of the system. (Myllymaki: col. 6 lines 48-67, col. 7 lines 1-22, Fig. 7) Myllymaki further describes the various computing components which may comprise the autonomous courier platform 720 in more detail regarding Fig. 9 in col. 8 lines 29-67 and cols. 9-11. Myllymaki further teaches that the computing system of the autonomous vehicle may comprise a first and second communication interface, one of which may be used to communicate with a server via long range communications. (Myllymaki: col. 6 lines 48-67, Fig. 7; col. 10 lines 28-53)
To the extent that Milly does not explicitly teach an ID node on the item and a courier master node in the system, Gillen teaches this element. Gillen teaches a system and method for delivery of an item in a system comprising an ID node in the form of a tag on an item programmed with information about the item as well as a courier master node 105. (Gillen: paragraph [0063-65] outlining the ID node and paragraphs [0046-49] outlining the courier master node, Fig. 1, 4) It can be seen that each element is taught by either Milly or by Gillen. Adding the additional components of Gillen to the system of Milly does not affect the normal functioning of the elements of the claim which are taught by Milly. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have 
With respect to the following limitation:
detecting, by the mobile delivery point master node, a wireless signal from the ID node that identifies the ID node as the ID node approaches the mobile delivery point master node, the mobile delivery point master node being related to a mobile delivery point, the ID node being disposed with and related to an item being shipped;
 Milly teaches that the delivery vehicle may comprise an access subsystem which may comprise an NFC reader or an RFID interrogator. (Milly: col. 5 lines 1-10) As outlined above, Gillen teaches a system and method for delivery of an item in a system comprising an ID node in the form of a tag on an item programmed with information about the item. (Gillen: paragraph [0063-65] outlining the ID node) The motivation to combine Gillen persists. Milly, however, does not appear to explicitly teach that the mobile delivery point detects the ID node.
Fee, however, teaches a node enabled logistics receptacle in the form of a locker bank 22 with a local controller comprising a memory, a short range wireless transceiver, a long range wireless transceiver, a processor, and a power source. (Fee: Fig. 5, paragraphs [0039, 40]) Fee further teaches that the short range wireless transceiver may be used by the controller to detect a mobile master node (a mobile device) as it comes into proximity with the locker bank via NFC, bluetooth, or RFID protocols (in teaching such short range communications, Fee teaches the detection of the package as it approaches the locker bank). (Fee: paragraph [0040, 56, 68]) ) Fee teaches combining the above elements with the teachings of Milly in view of Gillen for the benefit of allowing a recipient to quickly and easily be identified simply by placing his portable electronic device in the vicinity of the control system, making the system less expensive to purchase and easier to use, permitting parcel lockers to be distributed throughout a room or incorporated into walls, and allowing for disability regulations to be complied with in positioning lockers. (Fee: paragraphs [0071-72]) Therefore, before the effective filing date of the 
Milly in view of  Gillen further in view of Fee further teaches:
determining, by the mobile delivery point master node, shipping information related to the ID node, an intended recipient of the item being shipped, and the courier master node currently associated with the ID node;
Fee further teaches that the tag associated with the item may be encoded with identification information which may comprise the intended recipient and shipping information related to the ID node, wherein the locker bank may scan the ID node and receive this information from the node. (Fee: paragraphs [0045, 56, 60, 65]) Fee further teaches that the locker bank may communicate with the mobile master node of the courier who currently has the package and therefore teaches the determination of the courier master node currently associated with the ID node. (Fee: paragraphs [0060-63]) The motivation to combine Fee persists.
transmitting location information by the mobile delivery point master node to the courier master node, wherein the location information comprises a current location of the mobile delivery point master node at the mobile delivery point;
 Milly further teaches that the mobile delivery unit may comprise location determining technology. (Milly: col. 3 lines 30-45) Gillen further teaches that the positioning technology of a mobile 
Milly in view of Gillen further in view of Fee does not appear to explicitly teach:
and prior to the item being delivered to the mobile delivery point, transmitting a notification from the mobile delivery point master node to the identified recipient, the notification informing the intended recipient about the item being substantially near the mobile delivery point.
 Publicover, however, teaches delivery to a given delivery site DS (which paragraph [0043, 89-90] indicates may be "mobile" in the form of a trailer which is moved about and dropped at certain locations) wherein the DS may notify a user when their package is nearing the DS (prior to delivery). (Publicover: paragraph [0030, 85], Fig. 5) Publicover teaches combining the above elements with the teachings of Milly, Gillen, and Fee for the benefit of providing efficient, customizable distribution of goods with a minimum of pollution and a maximum of recycling and re-use. (Publicover: paragraph [0025]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Publicover with the teachings of Milly, Gillen, and Fee to achieve the aforementioned benefits.
As per claim 32, Milly in view of Gillen further in view of Fee further in view of Publicover teaches all of the limitations of claim 31, as outlined above, and further teaches:
associating the ID node and the mobile delivery point master node to acknowledge delivery of the item being shipped;
Fee further teaches that the tag associated with the item may be encoded with identification information which may comprise the intended recipient and shipping information related to the ID node, wherein the locker bank may scan the ID node and receive this information from the node in order to accept and acknowledge delivery. (Fee: paragraphs [0045, 56, 60, 65]) The motivation to combine Fee persists. Gillen further teaches that, each time the RFID tag associated with the item is scanned, the 
and notifying the server by the mobile delivery point master node about the acknowledged delivery.
 Fee further teaches that the tag associated with the item may be encoded with identification information which may comprise the intended recipient and shipping information related to the ID node, wherein the locker bank may scan the ID node and receive this information from the node in order to accept and acknowledge delivery. (Fee: paragraphs [0045, 56, 60, 65]) The motivation to combine Fee persists. Gillen further teaches that, each time the RFID tag associated with the item is scanned, the central server may be notified so that tracking information may be updated. (Gillen: paragraph [0065]) The motivation to combine Gillen persists.
As per claim 33, Milly in view of Gillen further in view of Fee further in view of Publicover teaches all of the limitations of claim 31, as outlined above, and further teaches:
transmitting a subsequent notification from the mobile delivery point master node to the identified recipient, the subsequent notification informing the intended recipient that the item has been delivered to the mobile delivery point.
 Publicover, however, teaches delivery to a given delivery site DS (which paragraph [0043, 89-90] indicates may be "mobile" in the form of a trailer which is moved about and dropped at certain locations) wherein the DS may notify a user when their package is nearing the DS (prior to delivery). (Publicover: paragraph [0030, 85], Fig. 5) The motivation to combine Publicover persists. Fee further teaches that the locker bank may submit a notification to the user when the parcel is actually delivered. (Fee: paragraph [0067]) The motivation to combine Fee persists.
As per claim 34, Milly in view of Gillen further in view of Fee further in view of Publicover teaches all of the limitations of claim 31, as outlined above, and further teaches:
wherein the mobile delivery point comprises a vehicle, and wherein the transmitted location information further comprises context data related to the vehicle.
 Milly teaches an autonomous vehicle which conducts a logistics transaction related to a package. (Milly: abstract, Fig. 5) Milly further teaches that the mobile delivery unit may comprise location determining technology. (Milly: col. 3 lines 30-45) Gillen further teaches that the positioning technology of a mobile delivery point may send its location to a courier master node in order to notify the courier of the current location of the mobile delivery point and further teaches a code which may allow access to the vehicle. (Gillen: paragraph [0087-88]) The motivation to combine Gillen persists.
As per claim 35, Milly in view of Gillen further in view of Fee further in view of Publicover teaches all of the limitations of claim 34, as outlined above, and further teaches:
wherein the context data related to the vehicle comprises at least one of a vehicular identification, a vehicular color, a vehicular type, a vehicular model, a vehicular make, a parking level, and a parking space number.
 Milly teaches an autonomous vehicle which conducts a logistics transaction related to a package. (Milly: abstract, Fig. 5) Milly further teaches that the mobile delivery unit may comprise location determining technology. (Milly: col. 3 lines 30-45) Gillen further teaches that the positioning technology of a mobile delivery point may send its location to a courier master node in order to notify the courier of the current location of the mobile delivery point and further teaches a code which may allow access to the vehicle (an indication that the vehicle is of the type which may allow code entry to gain access). (Gillen: paragraph [0087-88]) The motivation to combine Gillen persists.
As per claim 36, Milly in view of Gillen further in view of Fee further in view of Publicover teaches all of the limitations of claim 34, as outlined above, and further teaches:
wherein the vehicle is related to the intended recipient and is accessible by delivery personnel associated with the courier master node. 
 Milly teaches an autonomous vehicle which conducts a logistics transaction related to a package. (Milly: abstract, Fig. 5) Milly further teaches that the mobile delivery unit may comprise location determining technology. (Milly: col. 3 lines 30-45) Gillen further teaches that the positioning technology of a mobile delivery point may send its location to a courier master node in order to notify the courier of 
As per claim 43, Milly in view of Gillen further in view of Fee further in view of Publicover teaches all of the limitations of claim 31, as outlined above, and further teaches:
transmitting updated location information by the mobile delivery point master node to the courier master node.
 Gillen further teaches that updated vehicle location may also be transmitted to by the mobile delivery location. (Gillen: paragraphs [0073, 87]) The motivation to combine Gillen persists.
As per claim 45, Milly in view of Gillen further in view of Fee further in view of Publicover teaches the limitations of this claim which are substantially identical to those of claim 31, as outlined above, and further teaches:
A non-transitory computer-readable medium containing instructions which when executed on a processor performs a method for delivery notification using a wireless node network having at least an ID node, a courier master node, a mobile delivery point master node, and a server, the method comprising:
 Milly teaches an autonomous vehicle which conducts a logistics transaction related to a package. (Milly: abstract, Fig. 5) Milly further teaches that the vehicle may be node-enabled. (Milly: Figs. 7, 9, col. 6 lines 48-55, col. 7 lines 6-22, col. 9 lines 29-50) Myllymaki teaches that the vehicle may comprise a master node in the form of one or more computing devices which comprise a processing unit and a memory coupled thereto which stores code for execution by the processing unit to perform the functions of the system. (Myllymaki: col. 6 lines 48-67, col. 7 lines 1-22, Fig. 7) Myllymaki further describes the various computing components which may comprise the autonomous courier platform 720 in more detail regarding Fig. 9 in col. 8 lines 29-67 and cols. 9-11. Myllymaki further teaches that the computing system of the autonomous vehicle may comprise a first and second communication interface, one of which may be used to communicate with a server via long range communications. (Myllymaki: col. 6 lines 48-67, Fig. 7; col. 10 lines 28-53) Milly teaches that the master node may comprise a processor and memory 
To the extent that Milly does not explicitly teach an ID node on the item and a courier master node in the system, Gillen teaches this element. Gillen teaches a system and method for delivery of an item in a system comprising an ID node in the form of a tag on an item programmed with information about the item as well as a courier master node 105. (Gillen: paragraph [0063-65] outlining the ID node and paragraphs [0046-49] outlining the courier master node, Fig. 1, 4) The motivation to combine Gillen persists.
As per claim 59, Milly in view of Gillen further in view of Fee further in view of Publicover teaches the limitations of this claim which are substantially identical to those of claim 31, as outlined above, and further teaches:
A mobile delivery point master node for delivery notification using a wireless node network having at least an ID node, a courier master node, and a server, comprising:
Milly teaches an autonomous vehicle which conducts a logistics transaction related to a package. (Milly: abstract, Fig. 5) Milly further teaches that the vehicle may be node-enabled. (Milly: Figs. 7, 9, col. 6 lines 48-55, col. 7 lines 6-22, col. 9 lines 29-50) Myllymaki teaches that the vehicle may comprise a master node in the form of one or more computing devices which comprise a processing unit and a memory coupled thereto which stores code for execution by the processing unit to perform the functions of the system. (Myllymaki: col. 6 lines 48-67, col. 7 lines 1-22, Fig. 7) Myllymaki further describes the various computing components which may comprise the autonomous courier platform 720 in more detail regarding Fig. 9 in col. 8 lines 29-67 and cols. 9-11. Myllymaki further teaches that the computing system of the autonomous vehicle may comprise a first and second communication interface, one of which may be used to communicate with a server via long range communications. (Myllymaki: col. 6 lines 48-67, Fig. 7; col. 10 lines 28-53)
To the extent that Milly does not explicitly teach an ID node on the item and a courier master node in the system, Gillen teaches this element. Gillen teaches a system and method for delivery of an 
a node processing unit;
Milly teaches that the master node may comprise a processor and memory storing instructions for execution by the processor. (Milly: col. 7 lines 6-22, col. 8 lines 42-50, col. 9, generally)
a node memory storage coupled to the node processing unit, the node memory storage maintaining code for execution by the node processing unit, shipping information related to the ID node and an item being shipped, and identification information related to the courier master node currently associated with the ID node;
Milly teaches that the master node may comprise a processor and memory storing instructions for execution by the processor. (Milly: col. 7 lines 6-22, col. 8 lines 42-50, col. 9, generally) Fee further teaches that the tag associated with the item may be encoded with identification information which may comprise the intended recipient and shipping information related to the ID node, wherein the locker bank may scan the ID node and receive this information from the node. (Fee: paragraphs [0045, 56, 60, 65]) Fee further teaches that the locker bank may communicate with the mobile master node of the courier who currently has the package and therefore teaches the determination of the courier master node currently associated with the ID node. (Fee: paragraphs [0060-63]) The motivation to combine Fee persists.
a location circuitry coupled to the node processing unit and operative to generate location information related to the current location of the mobile delivery point master node;
Myllymaki teaches a vehicular system in the form of an autonomous vehicle which may be node-enabled and may comprise location circuitry used to detect the location of the vehicle. (Myllymaki: abstract, Fig. 5, col. 3 lines 32-55)
a first communication interface coupled to the node processing unit and operative to communicate with the ID node;
Myllymaki further teaches that the computing system of the autonomous vehicle may comprise a first and second communication interface. (Myllymaki: col. 10 lines 28-53) Fee also teaches this element by teaching a control device 24 with multiple communication interfaces, wherein the short range communication interface may be used to communicate with a node on a package. (Fee: paragraphs [0039-41, 65], Figs. 5, 8) The motivation to combine Fee persists.
a second communication interface coupled to the node processing unit and operative to communicate with the server;
Myllymaki further teaches that the computing system of the autonomous vehicle may comprise a first and second communication interface, one of which may be used to communicate with a server via long range communications. (Myllymaki: col. 6 lines 48-67, Fig. 7; col. 10 lines 28-53) Fee also teaches this element by teaching a control device 24 with multiple communication interfaces, wherein the long range communication interface may be used to communicate with a remote device which may comprise a server. (Fee: paragraphs [0039-41, 65], Figs. 5, 8 see paragraphs [0041, 49, 53] indicating that the long range communication may be with a server) The motivation to combine Fee persists.
and wherein the node processing unit, when executing the code maintained on the node memory storage, is operative to:
 Myllymaki teaches that the vehicle may comprise a master node in the form of one or more computing devices which comprise a processing unit and a memory coupled thereto which stores code for execution by the processing unit to perform the functions of the system. (Myllymaki: col. 6 lines 48-67, col. 7 lines 1-22, Fig. 7)
As per claim 73, Milly in view of Gillen further in view of Fee further in view of Publicover teaches the limitations of this claim which are substantially identical to those of claim 31, as outlined above, and further teaches:
A method for delivery notification using a wireless node network having at least an ID node, a courier master node, a mobile delivery point master node, and a server, the method comprising:
 Milly teaches an autonomous vehicle which conducts a logistics transaction related to a package. (Milly: abstract, Fig. 5) Milly further teaches that the vehicle may be node-enabled. (Milly: Figs. 7, 9, col. 6 lines 48-55, col. 7 lines 6-22, col. 9 lines 29-50) Myllymaki teaches that the vehicle may comprise a master node in the form of one or more computing devices which comprise a processing unit and a memory coupled thereto which stores code for execution by the processing unit to perform the functions of the system. (Myllymaki: col. 6 lines 48-67, col. 7 lines 1-22, Fig. 7) Myllymaki further describes the various computing components which may comprise the autonomous courier platform 720 in more detail regarding Fig. 9 in col. 8 lines 29-67 and cols. 9-11. Myllymaki further teaches that the computing system of the autonomous vehicle may comprise a first and second communication interface, one of which may be used to communicate with a server via long range communications. (Myllymaki: col. 6 lines 48-67, Fig. 7; col. 10 lines 28-53) Milly teaches that the master node may comprise a processor and memory storing instructions for execution by the processor. (Milly: col. 7 lines 6-22, col. 8 lines 42-50, col. 9, generally)
To the extent that Milly does not explicitly teach an ID node on the item and a courier master node in the system, Gillen teaches this element. Gillen teaches a system and method for delivery of an item in a system comprising an ID node in the form of a tag on an item programmed with information about the item as well as a courier master node 105. (Gillen: paragraph [0063-65] outlining the ID node and paragraphs [0046-49] outlining the courier master node, Fig. 1, 4) The motivation to combine Gillen persists.
As per claim 86, Milly in view of Gillen further in view of Fee further in view of Publicover teaches the limitations of this claim which are substantially identical to those of claim 31, as outlined above, and further teaches:
A non-transitory computer-readable medium containing instructions which when executed on a processor performs a method for delivery notification using a wireless node network having at least an ID node, a courier master node, a mobile delivery point master node, and a server, the method comprising:
 Milly teaches an autonomous vehicle which conducts a logistics transaction related to a package. (Milly: abstract, Fig. 5) Milly further teaches that the vehicle may be node-enabled. (Milly: Figs. 7, 9, col. 6 lines 48-55, col. 7 lines 6-22, col. 9 lines 29-50) Myllymaki teaches that the vehicle may comprise a master node in the form of one or more computing devices which comprise a processing unit and a memory coupled thereto which stores code for execution by the processing unit to perform the functions of the system. (Myllymaki: col. 6 lines 48-67, col. 7 lines 1-22, Fig. 7) Myllymaki further describes the various computing components which may comprise the autonomous courier platform 720 in more detail regarding Fig. 9 in col. 8 lines 29-67 and cols. 9-11. Myllymaki further teaches that the computing system of the autonomous vehicle may comprise a first and second communication interface, one of which may be used to communicate with a server via long range communications. (Myllymaki: col. 6 lines 48-67, Fig. 7; col. 10 lines 28-53) Milly teaches that the master node may comprise a processor and memory storing instructions for execution by the processor. (Milly: col. 7 lines 6-22, col. 8 lines 42-50, col. 9, generally)
To the extent that Milly does not explicitly teach an ID node on the item and a courier master node in the system, Gillen teaches this element. Gillen teaches a system and method for delivery of an item in a system comprising an ID node in the form of a tag on an item programmed with information about the item as well as a courier master node 105. (Gillen: paragraph [0063-65] outlining the ID node and paragraphs [0046-49] outlining the courier master node, Fig. 1, 4) The motivation to combine Gillen persists.
As per claim 99, Milly in view of Gillen further in view of Fee further in view of Publicover teaches the limitations of this claim which are substantially identical to those of claim 31, as outlined above, and further teaches:
A mobile delivery point master node for delivery notification using a wireless node network having at least an ID node, a courier master node, and a server, comprising: a node processing unit;
Milly teaches an autonomous vehicle which conducts a logistics transaction related to a package. (Milly: abstract, Fig. 5) Milly further teaches that the vehicle may be node-enabled. (Milly: Figs. 7, 9, col. 6 lines 48-55, col. 7 lines 6-22, col. 9 lines 29-50) Myllymaki teaches that the vehicle may comprise a master node in the form of one or more computing devices which comprise a processing unit and a memory coupled thereto which stores code for execution by the processing unit to perform the functions of the system. (Myllymaki: col. 6 lines 48-67, col. 7 lines 1-22, Fig. 7) Myllymaki further describes the various computing components which may comprise the autonomous courier platform 720 in more detail regarding Fig. 9 in col. 8 lines 29-67 and cols. 9-11. Myllymaki further teaches that the computing system of the autonomous vehicle may comprise a first and second communication interface, one of which may be used to communicate with a server via long range communications. (Myllymaki: col. 6 lines 48-67, Fig. 7; col. 10 lines 28-53) Milly teaches that the master node may comprise a processor and memory storing instructions for execution by the processor. (Milly: col. 7 lines 6-22, col. 8 lines 42-50, col. 9, generally)
To the extent that Milly does not explicitly teach an ID node on the item and a courier master node in the system, Gillen teaches this element. Gillen teaches a system and method for delivery of an item in a system comprising an ID node in the form of a tag on an item programmed with information about the item as well as a courier master node 105. (Gillen: paragraph [0063-65] outlining the ID node and paragraphs [0046-49] outlining the courier master node, Fig. 1, 4) The motivation to combine Gillen persists.
a node memory storage coupled to the node processing unit, the node memory storage maintaining code for execution by the node processing unit, shipping information related to the ID node and an item being shipped, and identification information related to the courier master node currently associated with the ID node;
Milly teaches that the master node may comprise a processor and memory storing instructions for execution by the processor. (Milly: col. 7 lines 6-22, col. 8 lines 42-50, col. 9, generally) Fee further teaches that the tag associated with the item may be encoded with identification information which may comprise the intended recipient and shipping information related to the ID node, wherein the locker bank may scan the ID node and receive this information from the node. (Fee: paragraphs [0045, 56, 60, 65]) Fee further teaches that the locker bank may communicate with the mobile master node of the courier who currently has the package and therefore teaches the determination of the courier master node currently associated with the ID node. (Fee: paragraphs [0060-63]) The motivation to combine Fee persists.
a location circuitry coupled to the node processing unit and operative to generate location information related to the current location of the mobile delivery point master node;
Myllymaki teaches a vehicular system in the form of an autonomous vehicle which may be node-enabled and may comprise location circuitry used to detect the location of the vehicle. (Myllymaki: abstract, Fig. 5, col. 3 lines 32-55)
a first communication interface coupled to the node processing unit and operative to communicate with the ID node;
Myllymaki further teaches that the computing system of the autonomous vehicle may comprise a first and second communication interface. (Myllymaki: col. 10 lines 28-53) Fee also teaches this element by teaching a control device 24 with multiple communication interfaces, wherein the short range communication interface may be used to communicate with a node on a package. (Fee: paragraphs [0039-41, 65], Figs. 5, 8) The motivation to combine Fee persists.
a second communication interface coupled to the node processing unit and operative to communicate with the server;
Myllymaki further teaches that the computing system of the autonomous vehicle may comprise a first and second communication interface, one of which may be used to communicate with a server via 
and wherein the node processing unit, when executing the code maintained on the node memory storage, is operative to:
 Myllymaki teaches that the vehicle may comprise a master node in the form of one or more computing devices which comprise a processing unit and a memory coupled thereto which stores code for execution by the processing unit to perform the functions of the system. (Myllymaki: col. 6 lines 48-67, col. 7 lines 1-22, Fig. 7)
As per claims {46-50, 57}, {60-64, 71}, Milly in view of Gillen further in view of Fee further in view of Publicover teaches the limitations of these claims which are substantially identical to those of claims {32-36, 43}, as outlined above, and are rejected for substantially the same reasons, as outlined above. 
As per claims {74-77, 84}, {87-90, 79}, {100-103, and 110}, Milly in view of Gillen further in view of Fee further in view of Publicover teaches the limitations of these claims which are substantially identical to those of claims {33-36, 43}, as outlined above, and are rejected for substantially the same reasons, as outlined above. 
Claims 37-39, 51-53, 65-67, 78-80, 91-93, and 104-106 are rejected under 35 U.S.C. 103 as being unpatentable over Milly in view of Gillen further in view of Fee and further in view of Publicover and further in view of Huffman et al. (U.S. PG Pub. No. 20150120602; hereinafter "Huffman").
As per claim 37, Milly in view of Gillen further in view of Fee and further in view of Publicover teaches all of the limitations of claim 31, as outlined above. With respect to the following limitation:
wherein the determining step further comprises determining the shipping information, the intended recipient, and the courier master node based upon the identification of the ID node.
 Fee further teaches that the tag associated with the item may be encoded with identification information which may comprise the intended recipient and shipping information related to the ID node, wherein the locker bank may scan the ID node and receive this information from the node. (Fee: paragraphs [0045, 56, 60, 65]) Fee further teaches that the locker bank may communicate with the mobile master node of the courier who currently has the package and therefore teaches the determination of the courier master node currently associated with the ID node. (Fee: paragraphs [0060-63])
Huffman, however, teaches that when a delivery is made to an unattended delivery location, a user may scan the identifier on the ID node and the storage unique will confirm the identifier and reservation made by the courier terminal. (Huffman: paragraph [0091]) Huffman teaches combining the above elements with the teachings of Milly, Gillen, Fee, and Publicover for the benefit of providing greater market efficiencies and lower costs, allowing multiple users to use alternative dropoff locations, and for realizing further efficiencies associated with such. (Huffman: paragraph [0007-8]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Huffman with the teachings of Milly, Gillen, Fee, and Publicover to achieve the aforementioned benefits.
 As per claim 38, Milly in view of Gillen further in view of Fee and further in view of Publicover teaches all of the limitations of claim 31, as outlined above, but does not appear to explicitly teach:
wherein the step of transmitting the notification further comprises forwarding, by the mobile delivery point master node, the notification to the server to cause the server to send the notification to the intended recipient.
 Huffman, however, teaches that when a delivery is made to an unattended delivery location, an indication of such may be forwarded to a server which then relays this notification to the intended recipient. (Huffman: paragraph [0091]) Huffman teaches combining the above elements with the 
As per claim 39, Milly in view of Gillen further in view of Fee and further in view of Publicover teaches all of the limitations of claim 31, as outlined above, but does not appear to explicitly teach:
wherein the determining step further comprises: notifying the server that the mobile delivery point master node and the ID node are associated;
 Huffman, however, teaches that when a delivery is made to an unattended delivery location, the unattended delivery location may notify a server that a reservation has been made by a mobile device of a courier, and the server may respond with an acknowledgment of such. (Huffman: paragraphs [0064-67]) Huffman teaches combining the above elements with the teachings of Milly, Gillen, Fee, and Publicover for the benefit of providing greater market efficiencies and lower costs, allowing multiple users to use alternative dropoff locations, and for realizing further efficiencies associated with such. (Huffman: paragraph [0007-8]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Huffman with the teachings of Milly, Gillen, Fee, and Publicover to achieve the aforementioned benefits.
As per claims 51-53, 65-67, 78-80, 91-93, and 104-106, , Milly in view of Gillen further in view of Fee further in view of Publicover and further in view of Huffman teaches the limitations of these claims which are substantially identical to those of claims 37-39 as outlined above, and are rejected for substantially the same reasons, as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628